Citation Nr: 9918180	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
history of secondary alcohol abuse, on appeal from the 
initial grant of service connection.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967 and from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  An October 1992 rating decision granted service 
connection for PTSD, with assignment of a 30 percent 
disability rating.  A March 1996 rating decision denied 
entitlement to TDIU.  

After the veteran perfected his appeal, a Hearing Officer's 
decision in October 1993 assigned a 50 percent disability 
rating for PTSD effective from January 1992, date of claim.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 9411.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

In December 1997 and March 1998, the Board remanded this case 
in order to provide the veteran a hearing before a Member of 
the Board in accordance with his request.  In October 1998, 
such a hearing was held before the undersigned, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1998).  Since the RO complied with the 
Board's Remand instructions, this case is ready for appellate 
review.

FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his PTSD 
is plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

2.  Since the original claim, the veteran's service-connected 
PTSD has been manifested by mood disturbances such as 
depression and irritability, nightmares, dissociative 
flashbacks, occasional hallucinations, occasional panic 
attacks, social isolation, intrusive thoughts, anhedonia, 
exaggerated startle response, difficulty concentrating, sleep 
impairment, and anger outbursts, resulting in total social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for PTSD, and VA has satisfied 
its duty to assist him in development of this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a 100 percent disability rating service-
connected PTSD with history of secondary alcohol abuse have 
been met since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9411 (1998).

3.  There is no legal basis to assign a total disability 
rating based on individual unemployability.  38 C.F.R. 
§§ 3.341(a) and 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for PTSD with history of secondary alcohol 
abuse

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for PTSD; therefore, his claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided several VA 
examinations.  The RO complied with the Board's 1997 and 1998 
Remand instructions.  The most recent VA treatment records 
associated with the claims file are dated in 1993.  The 
evidence indicates that the veteran has continued to receive 
routine outpatient treatment at the VA Medical Center since 
1993, including routine mental health treatment.  These 
additional VA records have not been obtained; however, it is 
not necessary that the Board remand this case to obtain those 
records.  There is sufficient evidence of record to properly 
evaluate his service-connected PTSD and render a favorable 
decision on his claim.  Therefore, the Board concludes that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

After the veteran disagreed with the original disability 
rating assigned for his PTSD, the RO issued a Statement of 
the Case (SOC) and Supplemental Statements of the Case 
(SSOCs) that essentially addressed the issue as entitlement 
to an increased evaluation.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issue on appeal.  The veteran was 
not prejudiced by this error in the circumstances of this 
case.  The 1993 SOC indicated that all the evidence of record 
at the time of the 1992 rating decision was considered in 
assigning the original disability rating for the veteran's 
PTSD.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  Moreover, a subsequent 
rating decision of October 1993 increased the disability 
rating for the veteran's PTSD effective date of claim, 
thereby effectively considering whether he was entitled to a 
higher disability rating at any time since he had filed the 
claim for service connection. 

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue an SSOC that correctly 
identified the issue on appeal.  Any error in the RO's 
phrasing of the issue on appeal in the SOC and SSOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluations for the veteran's service-connected 
disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Although he was granted service 
connection for alcohol abuse as secondary to PTSD, this is 
rated as part of his PTSD disorder.  The Board recognizes 
that compensation may not be paid for disability which is the 
result of alcohol or drug abuse.  38 U.S.C.A. § 1110; see 
Barela v. West, 11 Vet. App. 280 (1998).  Consequently, the 
Board has focused much attention on the medical evidence 
related to periods of remission of the veteran's alcoholism.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
October 1992 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  An April 1997 
rating decision confirmed the 50 percent disability rating 
for PTSD under the new rating criteria, and an April 1997 
supplemental statement of the case included the new rating 
criteria.  Therefore, the veteran and his representative were 
given notice of the new regulations and have had an 
opportunity to submit evidence and argument related to the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 50 
percent disability where the "[a]bility to establish or 
maintain effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
disability rating was warranted when the disorder severely 
impaired the ability to establish and maintain effective or 
favorable relationships with people, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 100 percent disability rating could be assigned (1) where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  Each of the three criteria for a 100 
percent disability rating was an independent basis for grant 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 50 percent disability rating is 
provided for:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of Global Assessment of 
Functioning (GAF) scores ranging from 30 to 70 between 1992 
and 1999.  A GAF score of 21-30 contemplates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  See 
DSM-IV at 44-47.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id. A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has reviewed all the evidence of record.  Under the 
regulations in effect prior to November 1996, the evidence is 
at least in equipoise as to whether the criteria for a 100 
percent disability rating were met.  Therefore, any 
reasonable doubt regarding the current level of the veteran's 
disability has been resolved in his favor in accordance with 
38 C.F.R. § 4.3.

The medical evidence from 1992 to the present shows 
complaints of nightmares, intrusive thoughts, irritability, 
depression, sleep impairment, guilt, anger outbursts, 
occasional suicidal thoughts, hypervigilence, exaggerated 
startle response, and dissociative flashbacks.  The veteran 
has consistently complained of recurrent combat-related 
nightmares that occur from 1-4 nights per week, resulting in 
sleep impairment.  His complaints are credible in light of 
the hospitalization records from November 1996 to February 
1997, which noted on several occasions the veteran's poor 
sleep and irritability resulting from nightmares.  A VA 
record dated in June 1993 indicated that the veteran was 
going to use earplugs because his nightmares were recently 
triggered by loud thunder and lightening storms.

The evidence also shows that the veteran is virtually 
isolated.  He has reported minimal involvement in social 
activities and increasing social isolation.  His statements 
are credible in light of the hospitalization records from 
November 1996 to February 1997.  During this period of 
hospitalization, he was, at times, able to socialize 
adequately with group members and staff.  At other times, the 
hospitalization records reflected concern regarding the 
veteran's level of social withdrawal, and this was closely 
monitored.  He often preferred to spend his free time 
isolated in his room.  It was noted that he needed a lot of 
time alone when he is stressed.  His social contact has 
included volunteering at the VA Medical Center a couple 
mornings per week, but he had to leave the room when there 
were too many people present.  His recreational activities 
are isolative in nature - reading, watching television, 
playing the guitar.  The VA examination report from 1999 
indicated that the veteran was "socially isolated."

Objective findings from 1992 to the present have included 
poor eye contact; constricted or sad affect; irritable, 
angry, hostile, or depressed mood; markedly diminished 
interest in activities; occasional outbursts of anger; 
exaggerated startle response; and decreased frustration 
tolerance.  Several examiners have rendered opinions as to 
the severity of the veteran's PTSD.  The VA examiner in 
September 1992 indicated that it was "mild."  Other 
examiners have stated that it was "moderate to severe" or 
"severe."  As indicated above, he was hospitalized in a 
special PTSD program from November 1996 to February 1997.  It 
was indicated on the discharge summary that the veteran had 

major impairment in several areas, which 
include work, family relations, thinking 
and mood.  From a functioning standpoint, 
his ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  His 
symptoms of post-traumatic stress 
disorder are of such severity and 
persistence that there is severe 
impairment in his ability to obtain or 
retain work.  

It was further indicated on his discharge instructions from 
that period of hospitalization that he was unable to work 
because of the severity of his PTSD symptoms.  The evidence 
shows that the veteran last worked in approximately late 
1991.  He had been employed as a machinist for several years 
prior to that.

Looking at the veteran's occupational history, it is clear 
that his increased psychiatric symptoms would most likely 
prohibit him from again working as a machinist.  He has 
difficulty dealing with people, particularly authority 
figures, and has experienced mood disturbances such as 
irritability and anger outbursts.  It is true, as the RO 
found, that the veteran did not leave or quit his prior jobs 
because of his PTSD symptoms.  He has never claimed such.  As 
indicated above, his last employment was in late 1991, and he 
indicated on his claim for TDIU that he became disabled as of 
January 1992.  The medical evidence shows onset of PTSD in 
January 1992 after the veteran experienced flashbacks and 
hallucinations while undergoing magnetic resonance imaging.  
Therefore, his PTSD symptoms, although possibly present, were 
not manifested to a large degree prior to 1992.  These 
symptoms may not have affected his prior employment, but they 
would certainly currently affect his ability to retain 
employment.

Moreover, although it is true that the severity of the 
veteran's PTSD has fluctuated from 1992 to the present, his 
overall level of functioning has consistently remained 
severely impaired since 1992.  He has been hospitalized 
approximately seven times since 1992 either due to 
exacerbation of his PTSD symptoms or alcohol detoxification.  
It is highly probative evidence that his symptoms were severe 
enough to require hospitalization from November 1996 to 
February 1997 in a special PTSD program.  The evidence 
therefore shows that his condition frequently worsens, 
resulting in increased occupational impairment.

It is also highly probative that upon the veteran's discharge 
after 13 weeks of hospitalization, an opinion was rendered 
that he was unable to work because of the severity of his 
PTSD symptoms.  There is absolutely no evidence of record 
contradicting this opinion.  In fact, the evidence shows that 
there has not been significant improvement in the severity of 
the veteran's psychiatric disorder since his initial 
hospitalization in 1992.  As discussed above, he has been 
hospitalized several times since then, reflecting periodic 
exacerbations of his psychiatric symptomatology.  The GAF 
scores have ranged from a low of 30 to a high of 70, but have 
primarily remained in the 45-55 range.  These GAF scores are 
indicative of, at a minimum, severe occupational impairment. 

The conclusion that the veteran is totally impaired by his 
PTSD symptoms is supported by psychological testing of the 
veteran conducted in 1996.  Test results showed that he had 
"intrusive symptoms" of PTSD.  Test scores were consistent 
with the "avoidant and numbing aspects" of PTSD.  His 
scores also showed high levels of chronic anxiety and severe 
depression. 

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1998).  In the present case, the evidence is in relative 
equipoise.  There is a medical opinion of record that the 
veteran is unable to do any work, with no evidence to the 
contrary.  Accordingly, since the evidence shows that the 
veteran's PTSD has resulted in his virtual isolation as well 
as inability to obtain or retain employment, the Board 
concludes that the criteria for a 100 percent disability 
rating were met under the regulations in effect prior to 
November 1996.  

The veteran has not shown symptomatology associated with a 
100 percent disability rating under the "new" criteria.  
There has not been gross impairment of thought processes or 
communication.  There has been no evidence of perceptual 
disorders.  He is not in danger of hurting himself, and he 
has not experienced homicidal thoughts.  He has not exhibited 
significant memory loss.  He has not experienced persistent 
delusions or hallucinations.  He has never exhibited grossly 
inappropriate behavior, inability to perform activities of 
daily living, or disorientation to time or place.  

In accordance with the reasons and bases as detailed above, 
the Board finds that old criteria for rating mental disorders 
is more beneficial to the veteran.  The evidence supports 
assignment of a 100 percent disability rating for his 
service-connected PTSD under the old criteria.

Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (1998).  In this case, the Board has determined that 
the veteran's service-connected psychiatric disorder warrants 
the assignment of a 100 percent schedular evaluation.  
Accordingly, there is no legal basis to award a total 
disability evaluation based on individual unemployability, 
because such a rating requires that the schedular rating be 
less than total.  The facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); VAOPGCPREC 6-91 (June 7, 1999).


ORDER

Entitlement to a 100 percent disability rating is granted for 
service-connected PTSD, subject to the governing regulations 
pertaining to the payment of monetary benefits.

There being no legal entitlement, a total disability rating 
based on individual unemployability is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

